Citation Nr: 1704204	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his mother


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Appellant served on an initial period of active duty for training (ACDUTRA) from February 2007 to July 2007 in conjunction with his service in the Army National Guard.  His DD-214 listed his character of service as "uncharacterized" and the narrative reason for separation was completion of required active service. 
The Board considers this to be an entry-level separation.  Uncharacterized entry-level separations are considered to be under conditions other than dishonorable.  See 38 C.F.R. § 3.12 (k) (2015).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In July 2015, the Appellant and his mother testified regarding this matter at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue on appeal was previously remanded by the Board in October 2015 for further evidentiary development of requesting outstanding post-service treatment records and to obtain a VA examination for the Appellant's psychiatric disorder.  This was accomplished, and the claim was readjudicated in a December 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).




FINDINGS OF FACT

1.  The Appellant did not have any full time active duty other than ACDUTRA.

2.  The Appellant's psychiatric disorder, diagnosed as schizophrenia, did not manifest during a period of ACDUTRA and is not due to an injury or disease incurred during a period of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include schizoaffective disorder and depressive disorder, have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in February 2010, the RO provided notice to the Appellant regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Appellant and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Appellant's service personnel records, post-service treatment records, the July 2015 Board hearing transcript, and the Appellant's statements are associated with the claims file.  A June 2010 memorandum notes a formal finding on the unavailability of complete service treatment records from February 2007 to July 2007 was made.  All efforts to obtain the needed military information have been exhausted and further attempts were futile.

The Appellant was also afforded a VA psychiatric examination in December 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion considered all the pertinent evidence of record, the Appellant's reported in-service symptoms, and provided a complete rationale for the opinion stated. 

Significantly, the Appellant and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2015) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24).

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101 (22)(c); 38 C.F.R. § 3.6(c). INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.  As discussed below, the Appellant has not been found to have been disabled from a disease or injury incurred or aggravated during a period of ACDUTRA; thus, he does not have veteran status for service-connection purposes.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Analysis for Psychiatric Disorder

The Appellant essentially contends that he developed a psychiatric disorder during service during his period of active duty for training (ACDUTRA) from February 2007 to July 2007 in conjunction with his service in the Army National Guard.

Initially, the Board finds that the Appellant has a current diagnosis of schizophrenia, paranoid type.  See December 2015 VA examination report. 

Although there is an indication that symptoms of the Appellant's psychiatric disorder manifested to a compensable degree within one year of separation from ACDUTRA (i.e., in mid-2008), the Board finds, as discussed above, that the presumptions under 38 C.F.R. §§ 3.307 and 3.309 do not apply.  Thus, it does not matter if the Appellant's psychiatric disorder (to include psychoses) manifested to a compensable degree within one year of separation from ACDUTRA.

The Board further finds that the evidence of record weighs against a finding that the Appellant's psychiatric disorder first manifested in service or is otherwise related to service.  Although service treatment records are unavailable, the evidence includes a September 2009 Medical Evaluation Board Consultation completed during the Appellant's period of National Guard service.  The chief complaint was noted to be depression and suicidal ideation.  During the evaluation, the Appellant indicated that he completed basic training in July 2007.  He indicated that reports from his unit showed that he was quiet and reserved in demeanor.  The Appellant reported liking his job and wished to remain in the National Guard.  He also indicated that his current difficulties were "not the result of his military service."  The Appellant denied ever receiving any Article 15s in his military career.  

The September 2009 Medical Evaluation Board Consultation also indicated that the Appellant began psychiatric treatment in December 2008, more than one year following ACDUTRA service.  According to the Appellant's mother, there had been no history of psychiatric treatment until mid-2008, when a long-term dating relationship ended.  The Appellant was diagnosed with schizoaffective disorder, depressed type.  His condition was noted to fall below retention standards and warranted referral to the PEB for final disposition.  The condition was not noted to be permanently aggravated by service.  

The evidence also includes a December 2015 VA examination report.  The examiner diagnosed the Appellant with schizophrenia, paranoid type.  The examiner noted that the Appellant completed basic training from February 2007 to July 2007.  After his mental health condition came to the attention of military personnel in
September 2009, the Appellant was medically discharged from the National Guard in November 2009.  Medical records were noted to reveal that in September 2009, the Appellant was incarcerated as a result of an altercation with his father.  During that incarceration, the Appellant began to express suicidal ideation and jail staff contacted his military chain of command; despite the fact that he was not on active duty at that time.  Thereafter, he was hospitalized from September 15, 2009 to September 28, 2009.  Over the course of that hospitalization, he reported pre-military outpatient psychiatric treatment (as a teenager), but could not specify the nature of such.  The VA examiner further indicated that, per records of the 2009 hospitalization, the Appellant was noted to have begun "receiving outpatient
psychiatric treatment about a year ago for depression with psychotic features."  The break-up of a long standing dating relationship was noted to be the precipitating factor for the depression, according to his mother.  

During the December 2015 VA examination, the Appellant indicated that he had a history of 3 school suspensions secondary to fighting.  There was no data to suggest that he exhibited behavioral issues during his five months of Basic Training.  The VA examiner further indicated that collateral records alluded to a post-military history of aggressive behavior, dating around mid-2008.  Records further suggested
that the Appellant received domestic violence charges in 2008 and 2009 for aggressing against his mother and father.  

The December 2015 VA examiner then opined that the Appellant's diagnosed schizophrenia was less likely than not caused by or incurred in service.  In support of this opinion, the examiner indicated that the Appellant's condition was largely genetically and biologically pre-determined.  As was most often the case, including with the Appellant, the onset of the psychotic symptoms were insidious and typically preceded by changes in mood and thought.  According to the examiner, it appeared that the Appellant experienced his first acute psychotic episode in mid-2008 (age 22,) with several significant episodes for the next 2 years.  It was further indicated that there was insufficient data to suggest that the Appellant's condition bore any relationship at all with his 5 months of active duty service.  The examiner noted that the Appellant would have developed this most serious and impairing condition regardless of his active duty service.

The Board has also considered the Appellant's statements that his symptoms began during his period of ACDUTR service.  However, as indicated above, the weight of the evidence suggests that the Appellant's symptoms began in mid-2008, after his ACDUTRA service.  Moreover, during the September 2009 Medical Evaluation Board Consultation the Appellant reported liking his job and wished to remain in the National Guard.  He also indicated that his current difficulties were "not the result of his military service."  Although the Appellant reported pre-military outpatient psychiatric treatment (as a teenager), he has not specified or identified the nature of treatment.  Further, according to the Appellant's mother, there had been no history of psychiatric treatment until mid-2008, when a long-term dating relationship ended.  

Additionally, the Board finds that, as a lay person, the Appellant does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex ps7ychiatric disorder of schizophrenia.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Schizophrenia is a medically complex psychiatric disorder because of its multiple possible etiologies (e.g., biological and genetic).  Schizophrenia also requires specialized testing to diagnose and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

In adjudicating the Appellant's claim, the Board finds that the December 2015 VA medical opinion to be highly probative as to the etiology of the Appellant's psychiatric disorder.  The examiner reviewed the claims file, discussed the Appellant's psychiatric history, symptoms, and treatment in detail, and provided a complete rationale for the opinion stated.  Prejean, 13 Vet. App. 448-9.  

For these reasons, the Board finds that the preponderance of the evidence does not show that the Appellant's psychiatric disorder manifested during a period of ACDUTRA or is otherwise related to an injury or disease incurred during a period of ACDUTRA.  The Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to these claim because the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is denied.


ORDER

Service connection for an acquired psychiatric disability, to include schizoaffective disorder and depressive disorder is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


